Appeal by defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Potoker, J.), rendered April 5, 1984, as convicted him of manslaughter in the second degree, after a nonjury trial, and imposed sentence on that count of 4 to 12 years’ imprisonment.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the aforenoted sentence to a term of imprisonment of 3 to 9 years. As so modified, judgment affirmed, insofar as appealed from.
The evidence adduced at trial, including the admissions contained in defendant’s videotaped statements to the law enforcement authorities, was sufficient to permit a rational trier of fact to conclude that defendant committed the crime of manslaughter in the second degree (Penal Law § 125.15 [1]; § 15.05 [3]; People v Contes, 60 NY2d 620; see, People v Licitra, 47 NY2d 554, rearg denied 53 NY2d 938).
*876Under the circumstances of this case, the sentence was excessive to the extent indicated. Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.